United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF THE ARMY, SIERRA
ARMY DEPOT, Herlong, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-688
Issued: October 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2010 appellant filed a timely appeal from a September 15, 2009 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a two percent impairment of the right upper extremity and a two percent impairment for his left
upper extremity, for which he received schedule awards. On appeal, he asserts that he is entitled
to a greater award, based on the opinion of his attending orthopedic surgeon.
FACTUAL HISTORY
Appellant, a 58-year-old powered support systems mechanic, has an accepted
occupational disease claim for bilateral carpal tunnel syndrome. On May 29 and June 19, 2008
Dr. George Barakat, an orthopedic surgeon, performed carpal tunnel releases on the right and left
respectively. On July 1, 2009 appellant filed a schedule award claim. By letter dated July 7,
2009, the Office asked Dr. Barakat to provide an impairment rating in accordance with the sixth

edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides) (6th ed. 2008).1
In an August 13, 2009 report, Dr. Barakat noted appellant’s complaint of bilateral hand
weakness with tingling to the fingertips and occasional pain with heavy lifting and pushing-type
activities. He provided physical examination findings of good range of motion of both wrists
with residual weakness of grip strength and subjective tingling of the index and middle fingers.
Dr. Barakat advised that, under the fifth edition of the A.M.A., Guides, appellant had a five
percent whole person impairment for each upper extremity.2
By report dated September 5, 2009, Dr. Arthur S. Harris, an Office medical adviser who
is Board-certified in orthopedic surgery, noted that Dr. Barakat found good range of motion
without obvious neurologic deficits and provided an impairment rating in accordance with the
fifth edition of the A.M.A., Guides. He advised that maximum medical improvement was
reached on August 13, 2009, the date of Dr. Barakat’s examination. Dr. Harris rated impairment
with reference to the sixth edition of the A.M.A., Guides. Under Table 15-23, with a grade
modifier of one, appellant had a two percent impairment of each upper extremity, as a result of
having a satisfactory result following bilateral carpal tunnel release surgeries.
By decision dated September 15, 2009, appellant was granted schedule awards for a two
percent permanent impairment of the right and left upper extremities. The awards ran from
August 14 to November 9, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law for all claimants, the
Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For
decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate
schedule awards.6 For decisions issued after May 1, 2009, the sixth edition will be used.7
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Entrapment neuropathy, such as carpal tunnel syndrome, is addressed at
1

A.M.A., Guides (6th ed. 2008).

2

Dr. Barakat advised that he used Table 16-10 and Table 16-15 of the fifth edition of the A.M.A., Guides to
determine appellant’s impairment rating.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

2

section 15-4f.8 Having established the diagnosis of carpal tunnel syndrome, the next step in the
rating process is to consult Table 15-23, entitled Entrapment/Compression Neuropathy
Impairment.9 The table provides a series of grade modifiers from zero to four and a range of
corresponding upper extremity impairments from zero to nine percent. Grade modifiers are
assigned based on a combination of factors including test findings, history and physical
findings.10
The Office’s procedures provide that, after obtaining all necessary medical evidence, the
file should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides. The Office medical adviser is
to provide rationale for the percentage of impairment specified.11
ANALYSIS
The Board finds this case is not in posture for decision. It is well established that, when
the examining physician does not provide an estimate of impairment conforming to the proper
edition of the A.M.A., Guides, the Office may rely on the impairment rating provided by a
medical adviser.12 In this case, Dr. Barakat, an attending orthopedic surgeon, advised in an
August 13, 2009 report that, in accordance with the fifth edition of the A.M.A., Guides, appellant
had a five percent impairment of the whole person for each upper extremity. He did not review
appellant’s impairment in accordance with the appropriate edition of the A.M.A., Guides. The
sixth edition is to be used in rating impairment for schedule award decisions issued after
May 1, 2009.13 The Office properly referred the medical record to Dr. Harris, an Office medical
adviser, for review. The Act does not provide for schedule awards for permanent impairment of
the whole person.14
The only medical evidence of record discussing the sixth edition of the A.M.A., Guides
and the relevant table for determining impairments due to entrapment neuropathy is the
September 5, 2009 report of Dr. Harris. Dr. Harris reviewed Dr. Barakat’s physical findings and
found that, in accordance with Table 15-23 of the sixth edition, appellant had a grade modifier
of 1.15 He concluded that appellant had a two percent impairment of each upper extremity.

8

A.M.A., Guides, supra note 1 at 432.

9

Id. at 448-49.

10

Additional grade modifications are permitted using the QuickDASH (Disabilities of the Arm, Shoulder and
Hand) functional assessment tool.
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
12

See J.Q., 59 ECAB ____ (Docket No. 06-2152, issued March 5, 2008).

13

Supra note 7.

14

N.D., 59 ECAB ____ (Docket No. 07-1981, issued February 1, 2008).

15

A.M.A., Guides, supra note 1 at 449.

3

The A.M.A., Guides explain that, to rate focal nerve compromise under Table 15-23, the
appropriate grade modifier for test findings, history and physical findings is to be determined.16
Dr. Harris did not indicate his findings in regard to test findings, history and physical findings,
merely advising that appellant had a grade modifier of 1 for a two percent impairment of each
upper extremity. He did not adequately explain his conclusion to support a two percent
impairment of each upper extremity. The Board will remand the case to the Office for
clarification of the Office medical adviser’s rating of two percent impairment to each upper
extremity, in accordance with the sixth edition of the A.M.A., Guides. After such development
deemed necessary, the Office shall issue an appropriate decision.
CONCLUSION
The Board finds this case is not in posture for decision as to the extent of appellant’s
bilateral upper extremity impairments.
ORDER
IT IS HEREBY ORDERED THAT the September 15, 2009 decision of the Office of
Workers’ Compensation Programs be vacated and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: October 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Id. at 448.

4

